                                                     Barry Zone
                                                     Partner
                                                     Direct: (212) 554-7864 Fax: (917)
                                                     206-4364

                                                 May 4, 2021
SENT VIA ECF
Hon. Katherine Polk Failla

                                                          MEMO ENDORSED
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                     Re: United States v. Ariel Tavarez
                         1:19 Cr. 00690 (KPF)

Dear Judge Failla:

       On behalf of my client, Ariel Tavarez, and with the Government’s consent,
I would respectfully request that the pretrial motion schedule, and subsequent
Court conference dates be modified to permit me required additional time to re-
view and discuss with him, a possible pre-trial disposition of his case.

       This is my second such extension request. Unfortunately Mr. Tavarez’
has been in quarantine lockdown for the past 2 weeks and notwithstanding my
best efforts, I’ve only been able to speak with him one time for about 20-minutes.
According to Mr. Tavarez, he’s also attempted to contact me, but due to his pre-
sent circumstances, he’s also been unsuccessful.

       Accordingly, should there be no disposition, I would request that the Court
permit me until May 20 for defense motions, June 3rd for the Government’s re-
sponse, and June 10 for our reply, if any. We would ask that the Court set a con-
venient date thereafter, for the adjournment of the conference, which is presently
scheduled for June 18, 2021.

        On behalf of Mr. Tavarez, we waive speedy trial time through whatever
date the Court sets, based on the reasons contained within this request and in
the interests of justice.

      The Court’s consideration is greatly appreciated.

                                                Respectfully,

                                                /s/ Barry S. Zone

                                                Barry S. Zone
     cc: AUSA Aline Flodr
         AUSA Nicholas Chiuchiolo
         AUSA Mollie Bracewell




Application GRANTED. Defendant's motions, if any, shall be due on
or before May 20, 2021; the Government's opposition shall be due on
or by June 3, 2021; and Defendant's reply shall be due by June 10,
2021. Oral argument shall still take place on June 18, 2021, at
9:00 a.m. with a backup time of 11:00 a.m. (See Dkt. #136).

Dated:    May 4, 2021               SO ORDERED.
          New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
